DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the replacement Figures 1-2, 4, 6-10, and 12 filed on February 26, 2020 are not located at the center of each sheet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “timing error detector” recited in claim 1, the “partial response detector” recited in claim 3, and the “non-return to zero detector” recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 7, 9, and 10 are objected to because of the following informalities:  

Claim 7, lines 1-2, the term “a minimum mean square (MMSE) derived gradient” should be “a minimum mean square error (MMSE) derived gradient”.
Claim 9, lines 1-2, “is further configured to” should be “is configured to”; and lines 7-8, the term “a clock and data recovery gradient value” should be “the clock and data recovery gradient value” for clarity. See last two lines of the precedent claim 1.
Claim 10 depends from claim 9, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
According to the invention discussed in the specification and shown in the disclosure of the drawings, the clock and data recovery (CDR) circuit recited in claim 1 reads on the embodiment of either Figure 10 or Figure 12 only. For example, as shown in the embodiment of Figure 10, the CDR circuit comprising: a phase increment injector 1006 receives an output from an illegal detector 1004, which receives an output from a data detector 1002 and a sign of past accumulated gradient from an output of a phase detector 1008; an adder receives an injected increment value from an output of the phase increment injector and an output from the phase detector; and an output from the adder is applied to a clocking element 1012 through a digital loop filter 1010. However, the claimed limitations “the phase increment injector responsive to the illegal data detector to determine an increment to affect an output of one or both of (a) the phase detector, and (b) a clock element” and “a timing error detector” recited in claim 1 were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As shown in Figure 10 or Figure 12, the phase increment injector 1006 responsive to the illegal data detector 1004 to determine an increment to affect an output the clock element 1012 only, but not an output of the phase detector 1008, and the data detector 1002 is not a timing error detector.

 Regarding claim 4, the claimed subject of “the error values and data decision estimates generated by a non-return to zero detector” also was not described in the specification. Although the specification stated that Figure 14 is a non-return to zero detector, and paragraph [0063] of the specification stated that “the equalization may be provided by a non-return to zero detector,” but the specification didn’t provide any support that the error values and data decision estimates generated by the non-return to zero detector shown in Figure 14 can be applied to the embodiment of the CDR circuit shown in Figure 10 or Figure 12.
Claims 2 and 5-10 depend either directly or indirectly from claim 1, therefore they are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed subject matter of “wherein the phase detector is configured to determine the accumulated version of gradient value by: or the gradient value by:” 
Claim 10, line 6, the term “the gradient” lacks antecedent basis. 

Double Patenting
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. Although claim 6 recites the term “… to determine the gradient value” instead of the term “… to determine the accumulated version of gradient value” recited in claim 5, as recited in the precedent claim 1, the gradient value applies to the accumulated version of the clock and data recovery gradient value. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garlepp et al. (US 2006/0233291 A1), hereinafter “Garlepp” in view of Okamoto (US 2002/0114616 A1) and Ooi et al. (US 8,120,407 B1), hereinafter “Ooi”.
Regarding claim 1, Garlepp illustrates a clock and data recovery (CDR) circuit In Figure 35 of a partial response receiver of Figure 28 or Figure 34 comprising: a phase detector (771); and a phase increment injector (accumulator 775) configured to determine an increment (signed 2-bit updated signal 776, par. [[0154]) to affect an output of a clocking element (interpolator 779), wherein a sign of the increment is determined from a sign or direction of an accumulated version (776) of a CDR value.
However, Garlepp fails to show or teach the CDR circuit further comprising: a timing error detector; the phase increment injector (accumulator 775) is responsive to 
Okamoto illustrates a receiver circuit in Figure 5 and includes similar block elements implemented in a CDR circuit, such as the loop filter, the phase accumulator 601, and the clock control circuit 603. The receiver circuit further includes a data detection circuit 10 and a timing phase gradient detector 18, as recited in claim 1, the timing phase gradient detector 18 may be used as the timing error detector. Okamoto also shows and teaches that any phase detector, such as the phase detector 771 shown in Garlepp’s CDR circuit is capable of generating a gradient value to the accumulator 775 in order to accumulate a sign of the increment from a sign or direction of an accumulated version of a clock and data recovery gradient value.
Ooi also illustrates a CDR circuit 100 in Figure 1 and shows the count logic 106 and/or the phase interpolator control circuit 107 are responsive to a second phase detector 102, which may apply to the illegal data detector to determine an increment to affect an output of the phase interpolator 108.
Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Okamoto and Ooi to a person having ordinary skill in the art to include a timing error detector and an illegal data detector within Garlepp’s CDR circuit that the phase increment injector (the accumulator 775) is responsive to an illegal data detector in order to determine an increment of the signed 2-bit updated signal 776 to affect an output of the interpolator 779 when the increment is determined from a sign or direction of an accumulated version of a clock and data recovery gradient value 
Regarding claim 2, as shown in Figure 28 or Figure 34, wherein the CDR circuit shown in Figure 35 is configured to receive a plurality of error values for each of a plurality of data transmitted through a communication channel from the 4P/2P data Rx & level sampler 701 and the comparators 707-709 in order to reduce the intersymbol interference of the error signals generated in the communication channel.
Regarding claim 3, as pointed out in paragraph [0152] by Garlepp, the receiver shown in Figure 28 or Figure 34 is a partial response receiver, and the CDR circuit shown in Figure 35 including a phase detector implemented within the partial response receiver, therefore the error values and data decision estimates may consider to be generated by a partial response detector in order to reduce the impulse response of the received signal.
Regarding claims 5 and 6, as discussed in the precedent claim 1 earlier, wherein the phase detector is configured to determine the accumulated version of the clock and data recovery gradient value or simple the gradient value.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garlepp in view of Okamoto and Ooi as applied to claims 1 and 2 above, and further in view of Kou (US 2016/0173271 A1), hereinafter “Kou”.
 Regarding claim 7, as applied to claims 1 and 2, Garlepp, Okamoto, and Ooi all fail to show or teach that any of the phase detector is configured to determine a minimum mean squared error (MMSE) derived gradient.

Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Kou to a person having ordinary skill in the art to include a timing error detector, such as the phase detector 771 of Garlepp’s CDR circuit that is capable of generating MMSE derived gradient in order to detect minimum mean squared errors to reduce the intersynbol interference of a received signal.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garlepp in view of Okamoto and Ooi as applied to claim 1 above, and further in view of Yao et al. (US 2018/0278405 A1), hereinafter “Yao”.
 	Regarding claim 8, as applied to claim 1, Garlepp, Okamoto, and Ooi all fail to show or teach that any of the CDR circuit is a baud rate-type clock and data recovery circuit.
Yao also illustrates a receiver 110 in Figure 1 comprising a CDR subsystem or circuit 130 and teaches in the abstract and paragraphs [0004] and [0026] that the CDR subsystem or circuit 130 is a baud rate-type clock and data recovery circuit.
Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Yao to a person having ordinary skill in the art to use Garlepp’s CDR circuit as a baud rate-type clock and data recovery circuit in order to generate clock and data signals using transition pattern detection, for example, CDR early/late voting can be derived from the converted (baud rate) pseudo-non-return to .

Allowable Subject Matter
Claims 4 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chmelar et al. and Musah et al. both relate to CDR circuits used in receiver circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG T. TSE/Primary Examiner, Art Unit 2632